 In the Matter of HOUSTON SHIPBUILDING CORPORATIONandBROTIIER-HOODOF RAILROAD TRAINMENIn the Matter of HOUSTON SHIPBUILDING CORPORATIONandHOUSTONMETAL TRADES COUNCIL, AFFILIATED WITH THE METAL TRADES DEPT.(A. F. L.)Cases Nos. R-4402 and R-4403.-Decided December 19,1942,Jurisdiction:shipbuilding industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord recognition without certification by the Board ; election neces-sary.Unit Appropriate for Collective Bargaining:determination of-appropriate unitshelddependent ubon results of elections to`be conducted among (1) employeesengaged in the operation of dinky engines, including dinky engineers, dinkyforemen or conductors, dinky switchmen, and swing foremen, but excludingthe yardmaster; (2) all welders, burners, their helpers, and leadermen of thewelding department, but excluding all foremen and supervisory employees aboveleadermen; and (3) all production and maintenance employees, with specifiedinclusions and exclusions.Mr. Bliss Daffan,,for the BoardKayser, Liddell,_BenbowcCAustin,byMr. Frank A. Liddell,ofHouston, Tex., for the Company.Mr. C. H. Smith,of Fort Worth, Tex.,Mr. J. F. Williams,of Hous-ton, Tex., andMr. J. F. Persons,of Pasadena, Tex., for the Trainmen.Mr. Sewall Meyer,of Houston, Tex., for the Council.Cole, Patterson-&Cole,byMr. Seymour LiebermanandMr. LewisLoggins,of Houston, Tex.,'for the United.Mandell & Wright,byMr. Arthur J. MandellandMr. W._ T. Grist,of Houston, Tex., for the C. 1. 0.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions duly filed by Brotherhood of RailroadTrainmen, herein called the Trainmen, and by Houston Metal Trades46 N: L. R. B., No. 23.504086-43-vol. 46-11161 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDCouncil,affiliated with the Metal Trades Department(AFL), hereincalled the Council,each alleging,that'a question affecting commercehad arisen concerning the representation of employees of HoustonShipbuilding Corporation,Houston, Texas, herein called the Com-pany, theNationalLaborRelations Board,-provided for an appro-priate consolidated hearing upon due notice before HenryJ.Dent,TrialExaminer.Said hearing was held at Houston,Texas, onOctober "1'3,"1`4,15, 16, and 17,.1942.The Board,the Company, theTrainmen,'the` Council,United'Brotherhood of Welders, --Cutters &Helpers of America, Local No. 5, herein called theUnited,'and ' In-dustrial-Union-ofMarine'ShipbuildingWorkers of America, affil-iated with the Congressof Industrial Organizations,herein calledthe C.I.0., appeared,participated,and were afforded full oppor-tunity to be heard; 'to examine and cross-examine witnesses,and tointroduce evidence bearing on the issues. -The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.The Council,on October 29, 1942, the United, onOctober 30,1942, and the Trainmenand the C.I.0., on November 2,1942, filed briefs which the Board, has considered.Upon the entire record in the case,the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHouston Shipbuilding Corporation has its principal office and placeof- businesson Irish Bend Island in Harris County, Texas, nearHouston, Texas.The Company,' under contract with the UnitedStates of America, acting ,by and through the United- States Mari-time -Commission, -is engaged in building- ships for use in the war.Since July 1, 1941, the Company has used in ship construction. rawmaterials valued in excess of $2,000,000, of which more than 80 percenthas carne to the shipyard from points outside Texas.All such raw:materials are supplied to the Company by the United States Mari-time Commission, to which the Company delivers completed ships.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.,II.THE ORGANIZATIONS INVOLVEDBrotherhood of Railroad Traimnen.-is a labor organization, admit-ting to membership employees of.the Company.Houston Metal Trades Council is- a labor organization affiliated-with the Metal' Trades Department of the ' American Federation ofLabor, admitting to'membership employees of the Company. HOUSTONŠSHIPBUILDING'CORPORATION'163United,`Brotherhood of Welders; -CuttersHelpers'of America;Local No.- 5is=a'labor organization, admitting to, membership; e a;ployees of the Company.IndustrialUnion of Marine Shipbuilding Workers of Americais'a- Tabor organization affiliated with_Congress.'of IndustrialOrganizations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATION,On June 3, 1942, in a prior representation proceeding involvingemployees .of the ,Company, the Board issued a Decision and Order;'dismissing petitions for investigation and certification of representa-that none-of the labor organizations therein concerned submittedsufficient, evidence to indicate that it represented a substantial num-.ber of employees in the bargaining unit which it claimed to beappropriate 1In June and July, 1942 the several competing labororganizations, continued their organization of the Company's em=ployees, and each thereafter asked the Company for recognition asbargainingageilt in its proposedunit.The Companyrefused torecognize any labor organization until the Board should certify itas bargaining agent of employees in an appropriate bargaining unit.Thereupon the Trainmen and the Council 2 filed the petitions in thisproceeding.A statement prepared by the Regional Director and other evidenceintroduced ,at the hearing indicate that the Trainmen, the Council,and the United each' respectively represents a substantial number ofemployees in the unit which it claims is appropriate 3ISeeMatter of Houston Shipbuilding Corporation of Irish Bend, Teaas'and IloustonMetal Trades Council;Matter of Houston Shipbuilding CorporationandUnited Brother-,hood.'of Welders,Cutters and Helpers,41 N. L. R. B 638 A further ground of dismissalof the Council'spetitionwas the presence of a jurisdictional dispute caused 'by theintervention of the International Union of Operating Engmeeis,Local 450,also anaffiliateof the American Federation of Labor, herein called the Operating Engineers;which sought to ieprecent employees also claimed by the Council-'.,2 The Council filed its petition herein on behalf of'the following affiliated organizations :-(1)International Association of Machinists,Local 832; (2)InternationalUnion ofOperating Engineers,Local 450 and Local 707;'(3) International Brotherhood of Boiler,Makers,Iron Shipbuilders,Welders and Helpers of America, Local 469; (4)InternationalBrotherhood of Electricalworkers, Local 716 ; .(5) United Association of Journeymen,Plumbers and Steam Fitters of the United States and Canada, Local 682; (6)Brother-hood of Pamteis, Decorators and Paper Hangers of Ameiica, Local 130; (7) Sheet MetalWorkers International Association, Local 54 ; (8) International Hod Carriers,Buildingand Common Laborers Union of America,Local 1323;-(0)United Brotherhood of Car-penters and Joiners of America,Local 2312;(10) International Brotherhood of Black-smiths,Drop Forge and Heat Treaters, Local 112 ; (11) International Association ofBridge,Structural and Ornamental Iron workers, Local 84;(12) International Brother-° hood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local 367; and(13) Shipyard Clerks and Checkers, Local 1351'1.'The Trainmen submitted 30 authorization cards, dated in Julie and July-1942, allof which appear to bear genuine signatures of employees of the Company.There areabout 33 employees in its pioposed unit-,acting'for its member organizations listed in footnote 2 above, submittedauthorization cards and dues records to indicate that it represented approximately '8,535 164DECISIONS OF NATIONAL.LABOR RELATIONS, BOARD'We find that'a''question affecting'commerce has arisen concerningthe representation of employees of the Company within,the meaningof Section (9) (c) and Section 2 (6) and (7) of the Act.1V. THE APPROPRIATE UNIT ; THE,DETERMINATION OF REPRESENTATIVESThe Trainmen contends that all employees engaged in the opera-tion of dinky engines, including the yardmaster,swing foremen,dinky engineers, dinky foremen or conductors, and dinky switchmen,constitute a separate appropriate bargaining unit.The United contends that all welders, burners, and their helpers,including leadermen, but excluding all foremen and supervisory`employees above leadermen, constitute a separate appropriate bar-gaining unit.'The Company, the Council, and, the C. I. 0. agree that all produc-iion and maintenance employees, including clerks, checkers, and tool-room clerks of the production department, but excluding all super-visory employees, above leadermen, clerical and office employees,porters inside offices, chauffeurs, technical employees, plant-protectionand safety employees (guards and fire, fighters), and instructors,constitute an appropriate bargaining unit.They likewise agree thatemployees in the smaller units'proposed, respectively, by the Train-men aiid the United do not constitute appropriate separate bargain-ing units.4The shipyard operated,by the Company is located on land formerly'an island but now connected with the mainland.All material used"in the construction of ships is brought to the shipyard in cars byrailroad.Employees of the railroad place the cars on the Company'sspur track about 3/, of a mile distant from the yard proper.Theshipyard is a network of tracks of railroad' standard gauge, lyingbetween wider tracks used by gantry electric cranes.By the dinkyengines, and to some extent by the use of locomotive cranes, thepersons in its proposed unit.The C I., 0. submitted 466 authorization cards, bearingapparently genuine signatures of employees in the same unit.There are about 17,000employeesin the unitproposedby the Council.The Unitedsubmitted authorization cards, indicating that it represented 1,026, em-ployees in its proposed unit.A check of 'the Council's cards indicatesthat the Councilrepresentsapproximately1,580 employees in the sameunitA check of the C I. 0.cards indicatesthat the C. I. 0. represents28 such employees.There areapproximately4,000 employees in the unit proposedby the United'At the hearingthe Trainmen contendedthat the Councilwas precluded from claimingto representemployeesengaged in the operationof dinky engines,by reason of an agree-ment between the Trainmen and theOperatingEngineers,which the Councilrepresentsin this consolidatedproceeding.At the hearing the Trainmen and the Councildisagreedwith-respect to the ternsof the agieementalleged to have been made withreference to °a patition filed, and later withdrawn, by the Operating Engineers.The Trial Examinergranted a motion to take the deposition of the Regional Director upon writteninterroga-tories with respect to a pertinent conferenceheld' in theRegional 'Director's officeThedeposition so takenhas been transmitted to the Board. In accordance with the agree-ment of theparties the deposition'isherebymade, and is,part of theofficial record inthis proceeding.. HOUSTON' SHIPBUILDING CORPORATION165Company moves carloads of material along its'spur-track to storageareas within the 'shipyard, and thence, as needed, to production- shedsand to the 'ways.Under centralized 'management, employees whooperate the engines and cranes and all other employees of the Com-pany, are engaged solely in the furtherance of ship construction.For administrative convenience, however, the Company divides itsproduction department into several subdivisions.Employees -en-,gaged in the operation of dinky engines are- included with truckoperators and other employees in the maintenance division. 'Crane'operators are in other divisions.Welders, burners, and their helpersalone constitute a separate administrative division-of the'productiondepartment.The Council urges that, because employees engaged in the opera-tion of dinky engines and locomotive cranes are concerned with themovement of material about the shipyard and are to some extentsimilarly skilled, they, should be grouped in the same bargaining unit.The Company uses 5 dinky engines, 26 locomotive cranes, and 14gantry electric cranes.A dinky engine has the capacity of pullinga load of 22 cars. Locomotive cranes can pull 1 or 2 cars, depend-ing upon the weight, and' load and unload material thereform.Gantry cranes do not switch cars.The crew of a dinky engine conssists of the engineer, the foreman or conductor, and 1 or 2 "switch-men.The crew of a locomotive crane includes not only employeesconcerned with its locomotion but also employees concerned inhandling the construction material and the loading and unloading ofthe cars which the crane switches.Employees engaged in the opera-tion of ' dinky locomotives and employees engaged in the operationof cranes are not interchanged.Members of the dinky engine crew.are former railway employees and receive wages comparable withthose of railway employees.They receive higher wages than crane'operators.The Company, moreover, recognizes seniority rightsamong members of the dinky engine crews, who- are promoted fromone shift to another or to higher categories' of employment withintheir group. 'The movements of dinky engines are directed by a'yardmaster on the day shift and by swing foremen 'on the 2 nightshifts.Such supervisory employees have no jurisdiction over cranecrews.-`The Company's welders, consisting of about 4,000 of the approxi-mately . 17,000, production employees, are within the jurisdiction ofthe' welding division of the production department and are, underthe supervision of a welding superintendent.Although welders areassigned to work in various departments in the plant; they custo-marily do not shift to .other departments and; in any case, remainunder the direct supervision of the welding division so long as theyr 166DECISIONS OF NATIONAL ,LABOR: RELATIONS :BOARDare- engaged 'in ' welding work.They are- classified, by ability andexperience, as -first-class, second-class, third-class, and fourth-classwelders., It appears that training in welders' schools is a frequent,prerequisite, that applicants for welding work are given welders'tests, and that the Company regards 1 year's experience as necessaryfor welding proficiency.These facts indicate the propriety' of estab-lishing-welders, burners, and their helpers as a separate bargainingunit. -On the other hand, the integrated character of the Company'soperations, and the fact that.the Council and the C. I. O. have organ-,ized employees, including welders, upon an industrial basis, point tothe feasibility of a general unit-including welders among, all produc-tion and maintenance employees.5.-Upon` the basis of the entire record in this proceeding, we are ofthe opinion,' and find, that employees engaged in the operation ofdinky engines. and employees engaged in welding and burning mayconstitute separate,. distinct' bargaining' units apart from other pro-duction employees,,as the Trainmen and the United respectively con-tend, or' they' may constitute a part of 'the larger, plant unit urgedby the Company, the Council, and .the C. I. O.We shall direct thatseparate, eledtions be held, among employees in the units proposedby the' Trainmen and the_ United,' respectively, and among other pro-duction and maintenance employees at the shipyard.Upon the re-sults of the elections will depend, in part, the unit or units whichwe shall find appropriate for bargaining.The Trainmen and the Council would include the yardmaster in thebargaining unit with other employees engaged in operating the dinkyengines.As noted above, the yardmaster and the swing foremendirect the movement's of the dinky engines and supervise their crews.The greater part of 'the moving of materials is done on the day shift,,when, four, dinky engines are in constant use.The yardmaster is" aproduction -workers.For this reason 'we -shall exclude the yard-,master from participation in the, election and from any unit whichincludes hourly;pa,id members of the dinky engine crew. In accord-ance with the agreement of the parties, leadermen will be deemedeligible to vote in the elections.We shall exclude all supervisoryemployees above leadermen from the elections and from any unit orunits predicated in part thereon. -We shall likewise exclude from5 SeeMatter,ofNational Aniline Division,Allied Chemical d Dye'CorporationandDistrict 50, United Mine Workers of America,LocalIE330, et al', 40 N. L R B 1351;Matter of Curtiss-Wright CorporationandUnited Automobile,Aircraft and AgriculturalImplement Workers of America, C. 1. 0., Local 753,41N. L.R.B. 1367.Cf.Matterof Port Houston IronWorksandInternational Brotherhood of Boilermakers,Iron Ship-builders,Welders d Helpers of America, Local No.74 andInternational Association of,Machinists; Local No. 832,Case No. R-4483, 46 N. L.It.B. 155.- -HOUSTON SHIPBUILDING CORPORATION'167participation in the election" among the employees in the residualgroup,and from the unit which includes such employees,employeesin the several categories excluded by,agreement from, the unit pro-.,posed by the Company,the- Council, and the C. 1. 0.We shall accordingly direct that three separate elections be heldamong the Company's employees in the following groups:. (1). em-ployees engaged in the operation of dinky engines,including dinkyengineers,,dinky foremen or conductors,dinky switchmen, andswing foremen,but excluding the yardmaster;(2)all'welders,burners, their helpers, and leadermen of the;welding department,but excluding all foremen and supervisory employees above leader-men; and, (3) all production and maintenance employees,includingclerks,.checkers,.and toolroom clerks of the production'department,and leadermen,but excluding all employees engaged in the operationof- dinky,engines(the yardmaster,swing foremen,dinky engineers,dinky foremen or conductors,and dinky switchmen)-,welders',burn-ers, their,helpers, and leadermen of the welding department,all;su-pervisory employees above leadermenclerical and office employees;porters inside offices, chauffeurs,technical employees,plant-protectionand safety.employees(guards and firefighters),and'instructors.(1) select the Trainmen astheir bargaining agent, we shall find that such employees constitutean, appropriate,bargaining unit and shall certify the Trainmen as thebargaining representative thereof.If a majority of -employees 'ingroup(2) select the United as their bargaining agent, we shall findthat'such employees constitute a_ separate bargaining unit and shall'certify the United as bargaining agent thereof.The Trainmen and,the United have restricted their organizational activities to employeesin the respective unit which each contends is appropriate.Since'both the Council and the C:I.0. have conducted their organizationalactivities on an industrial basis, we shall permit the Council and theC. I. 0. to participate in each of the three elections for which weherein provide.If a majority of employees in each of two or moregroups select the Council or the C. I. 0. as their bargaining repre-sentative,we shall find that all,such employees constitute a -singlebargaining unit, and we shall certify the labor organization so se-lected as the bargaining representative thereof.'Those eligible to vote in the elections'which we shall now directshall be all employees of the Company, described in groups(1), (2),and'(3),above, who'were employed during the pay-roll period-imme-diately preceding the date of the Direction of Elections,'subject tothe liinitations and additions set forth therein. 168DECISIONS. OF NATIONAL'LABOR RELATIONS BOARDDIRECTION -OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re;lationsAct,-,and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is -herebyDIRECTED that, as part of the investigation, to ascertain representa-'tives for the purposes of collective bargaining with Houston Ship-building Corporation, Houston, Texas, separate elections by secretballot shall be conducted as -early as possible, but not -later ,thanthirty (30) days from the date-of this Direction, under the directionand supervision of the Regional Director for the Sixteenth Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 10, of said Rules and Regu-lations, among all employees of the Company who 'fall within thegroups described below who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during such payroll, period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States whopresentthemselves in person at the polls, but excluding those who have sincequit or been discharged for cause :-(1)All employees engaged in the operation of dinky engines, in-cluding dinky engineers,, dinky foremen or conductors, dinky switch-men, and swing foremen, but excluding the yardmaster, to'deteiminewhether they desire to be represented by Brotherhood of RailroadTrainmen, by Houston Metal Trades Council, affiliated with theMetal- Trades Department (AFL), or by Industrial Union of MarineShipbuildingWorkers of America -(C. I. 0.), for the purposes of,collective bargaining, or by, none ;--(2)All welders, burners, their helpers, and leadermen of the weld-ing department, but excluding all foremen and supervisory employeesabove leadermen, to determine whether they desire to be representedby United Brotherhood of Welders, Cutters & Helpers of America,Local No. 5, or by Houston Metal Trades Council, affiliated with theMetal Trades Department (AFL), or by Industrial Union ofMarine Shipbuilding Workers of America (C. I. 0.), for the pur-poses of collective bargaining, or by none; and(3)'checkers, and toolroom clerks of the production department, andleadermen, but excluding all employees engaged in the operation ofdinky engines (the yardmaster,swing foremen,dinkyengineers, HOUSTON SHIPBUILDING CORPORATION169dinky foremen or conductors,and dinky switchmen), welders,burners, their helpers, and leadermen of the welding department, allsupervisory employees above leadermen, clerical and office employees,porters inside offices, chauffeurs, technical employees, plant-protectionand safety employees, (guards and fire fighters), and instructors, todetermine whether they desire to be represented by Houston MetalTrades Council, affiliated with the'Metal Trades Department (AFL),or by Industrial Union of Marine Shipbuilding Workers of America(C. I.0.), for the purposes of collective bargaining, or by neither.